Citation Nr: 1445033	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits in the amount of $32,805.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1946 to December 1947 and from December 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision made by the Committee on Waivers and Compromises (COWAC) from the VA Regional Office (RO) in Milwaukee, Wisconsin.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2002); 38 C.F.R. § 1.911(c)(1) (2012); VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).

In this case, the Veteran sought a waiver for an overpayment in the amount of $32,805.00 arising out of a 2013 determination by the RO.  However, the Veteran was previously notified of a $3,765.00 overpayment in August 2009.  Both overpayments arise out of an earlier award of nonservice-connected pension benefits.  The Veteran sought a waiver for this earlier overpayment in correspondence also dated August 2009.  However, the record does not reflect that any further action, including a grant or denial of the waiver by the COWAC, was taken on this particular debt.  Without a clear picture of whether this 2009 overpayment was resolved, the validity of the debt assessed in 2013 is called into question.  Therefore, further clarification is required.

The Board notes that the income and assets associated with a trust set up by the Veteran and his spouse are key factors in the adjudication of the Veteran's claim.  Specifically, the question has arisen as to whether that income and those assets should be included in determining the Veteran's overall income and the corpus of his estate.  To that end, the Board notes that VAOPGCPREC 33-97 addressed the matter of whether assets which are placed in an irrevocable special needs trust are to be included in the claimant's net worth for purposes of determining eligibility for improved pension.  Guidance from this VA General Counsel opinion should be considered when adjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an accounting of the current $32,805.00 debt, to include any necessary clarifications, actions or determinations regarding the $3,765.00 overpayment from August 2009 and the Veteran's request for a waiver of that earlier debt.

2.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the $32,805.00 overpayment at issue was improperly created, action should be taken to rectify the error.

3.  If any overpayment is found to be valid and properly created, review the record and reconsider the request for a waiver of overpayment.

4.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a Supplemental Statement of the Case (SSOC) to the appellant addressing these issues and all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



